Case 1:20-cv-00228-DKW-WRP Document 23 Filed 07/14/20 Page 1 of 2         PageID #: 136




                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

                                             )
   42 Ventures, LLC.,                        )   Case No.: 1:20-cv-228-DKW-WRP
                                             )   (Trademark)
                     Plaintiff,              )
      vs.                                    )   ENTRY OF DEFAULT OF
                                             )   DEFENDANTS VINIT MAV, HE
   Patrick Rend, et al.,                     )   SHAN, HOSAM AZZAM AND
                                             )   FAHD ALI
                     Defendants.             )
                                             )
                                             )


   ENTRY OF DEFAULT OF DEFENDANTS VINIT MAV, HE SHAN, HOSAM
                     AZZAM AND FAHD ALI

        It appearing that the First Amended Complaint was filed in this case on May

  29, 2020; that the Summons and First Amended Complaint were duly served upon

  Defendant Vinit Mav on June 18, 2020, Defendant He Shan on June 19, 2020,

  Defendant Hosam Azzam on June 18, 2020, and Defendant Fahd Ali on June 19,

  2020, and no answer or other pleading has been filed by said Defendants as required

  by law;

        Therefore, upon request of the Plaintiff, default is hereby entered against

  Defendants Vinit Mav, He Shan, Hosam Azzam, and Fahd Ali as provided in Rule

  55(a), Federal Rules of Civil Procedure.



                                             1
Case 1:20-cv-00228-DKW-WRP Document 23 Filed 07/14/20 Page 2 of 2   PageID #: 137




                              MICHELLE RYNNE, CLERK
                    Clerk, - - - - - - - - - - - -

                               I sf EA, Deputy Clerk
                Deputy Clerk , _ _ _ _ _ _ _ _ _ __


                                             July 14, 2020
           Dated: Honolulu, Hawaii, - - - - - - - - - - - -




  42 Ventures, LLC v. Patrick Rend, et al.,
  Case No.: 1:20-cv-00228-DKW-WRP, ENTRY OF DEFAULT OF
  DEFENDANTS VINIT MAV, HE SHAN, HOSAM AZZAM AND FAHD ALI




                                         2
